DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims benefit of US Document No. 62/291,164 filed February 4, 2016 and claims foreign priority to Taiwan Document No. 105137396 filed November 16, 2016.
Status
This Office Action is in response to Applicants’ amendment and argument filed on October 26, 2020 in which Claims 6 and 10 are canceled and Claim 1 is amended to change the scope and breadth of the claim. Claims 1-5, 7-9 and 11-14 are pending in the instant application which will be examined on the merits herein.

Amendment
Claim 1 of the instant application has been amended as follows: 

(Currently Amended) A method for separating hydrolysis product of biomass, 
comprising: 
providing a mixture solution containing a hydrolysis product of biomass and a divalent metal salt, wherein the divalent metal salt comprises zinc chloride, calcium chloride, magnesium chloride or a combination thereof, 
adjusting a pH value of the mixture solution to between 1-4.6; 
performing a filtering procedure on the mixture solution using a nanofiltration membrane to obtain a retentate of a concentrated solution and a permeate of a filtrate, 
wherein the concentrated solution includes the hydrolysis product of biomass and the filtrate includes the divalent metal salt, and the concentration of the hydrolysis product of biomass in the retentate is greater than that of the hydrolysis product of biomass in the permeate, 
wherein the filtering procedure has an operating pressure of 26-40 kg/cm2;
wherein the nanofiltration membrane has 100- I,000amu (Daltons) molecular weight cut-off; and
wherein the nanofiltration membrane comprises polyamide.

	Claims 7 and 9 have been cancelled;

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see the paragraph bridging page 2 and 3 of Pre-Brief Appeal Conference filed April 29, 2021, with respect to Claims 1-5, 7-9 and 11-14, have been fully considered and are persuasive. The rejection of Claims 1-5, 7-9 and 11-14 under 35 U.S.C. 103 as being unpatentable over Kurihara et al (CN 102639722 A or CA 2746504 A1) in view of Heon et al (US Publication No. 2014/0151295 A1) has been withdrawn in view of the amendment of Claim 1.

	Claims 1-5, 7-9 and 11-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The Chinese publication (CN 1483086 A) is representative of the closes prior art. The instantly claimed invention differs from the Chinese publication by carrying out filtration of the mixture solution whereby the filtrate permeate comprise the divalent metal salts, not in the retentate as suggested in the Chinese publication (CN 1483086 A), wherein the filtration is performed using a specific operating pressure of 26-40 kg/cm2; a nanofiltration membrane of 100- I,000amu (Daltons) molecular weight cut-off; and 
wherein the nanofiltration membrane comprises polyamide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623